Citation Nr: 1541111	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-10 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to September 26, 2012, for the award of entitlement to service connection for diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO).


FINDINGS OF FACT

1.  The Veteran separated from active service in July 1969; he did not raise a claim of entitlement to service connection for diabetes mellitus, Type II, within one year of discharge.
 
2.  On September 26, 2012, the RO received the Veteran's claim of entitlement to service connection for diabetes mellitus, Type II; no communication or medical record prior to September 26, 2012, may be interpreted as a formal or informal claim of entitlement to service connection for diabetes mellitus, Type II.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to September 26, 2012, for the award of service connection for diabetes mellitus, Type II, have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The Veteran's earlier effective date claim arises from his disagreement with the effective date assigned for diabetes mellitus, Type II, immediately following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records, service personnel records, and VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, as the outcome of this appeal turns on a determination as to the date that the service connection claim was filed, there is no need for a medical examination or opinion.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The Veteran seeks entitlement to an effective date prior to September 26, 2012, for the award of entitlement to service connection for diabetes mellitus, Type II.  

Service treatment records are void of any diagnosis or treatment for diabetes mellitus, Type II.  Post-service VA treatment records dated in August 2007 showed the Veteran's initial diagnosis of diabetes mellitus, Type II. 

The Veteran filed a claim of entitlement to service connection for diabetes mellitus, Type II, which was received by the RO on September 26, 2012.  In written statements of record, he has indicated that his disability began in 2004, 2007, and 2008.

In a December 2012 rating decision, the RO granted service connection for diabetes mellitus, Type II, assigning an initial 20 percent rating, effective September 26, 2012.  In January 2013, the Veteran filed a timely notice of disagreement with the effective date assigned in the December 2012 rating decision.  In March 2014, the RO issued a statement of the case, and the Veteran perfected a timely appeal later that month.  

As an initial matter, the Veteran separated from active service in July 1969.  It is not in dispute that the Veteran did not submit a claim of entitlement to service connection for diabetes mellitus, Type II, within one year from his discharge.  Therefore, assignment of an effective date for the grant of service connection for diabetes mellitus, Type II, as of the day following discharge, is not warranted.  As such, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

Evidence of record reflects that the Veteran filed a claim of entitlement to service connection for diabetes mellitus, Type II, which was received by the RO on September 26, 2012.  The Board is cognizant that VA treatment records reflected findings of diabetes mellitus from August 2007 to 2011.  Pursuant to 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed, or compensation disallowed because the disability is not compensable.  Here, the Veteran's September 26, 2012, claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for diabetes mellitus, Type II, was filed earlier than September 26, 2012.  Thus, in this case, the claim received on September 26, 2012, is the earliest document that may be considered a claim for service connection for diabetes mellitus, Type II.  

The Board also need not consider the date that a diagnosis was rendered as the date that entitlement arose.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  

The Veteran and his representative have continually asserted that an earlier effective date for entitlement to service connection for diabetes mellitus arose based on the fact that he would have filed a written claim earlier if VA complied with its duties.  It was contended that under 38 U.S.C.A. § 7722(c)(1), VA is required to "distribute full information eligible to veterans and eligible dependents regarding all benefits... to which they may be entitled under laws administered" by VA.  The Veteran has argued that the date entitlement to the benefit arose was in 2007, when he was first diagnosed with diabetes.  He further asserted he was not informed by VA that he was entitled to presumptive service connection for diabetes, and therefore did not file his claim until 2012.

In this case, the date of claim, September 26, 2012, is the controlling date for the effective date assigned under the factual circumstances in this matter.  38 U.S.C.A. § 5110(a) (effective date of original claim shall not be earlier than the date of receipt of application therefor).  Emphasis is placed on the findings that there is no evidence that the Veteran filed a formal or informal claim for diabetes mellitus, Type II, prior to September 26, 2012.  

The Board observes that VA is under no legal obligation to individually notify every potential claimant of his possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); see also Hill v. Derwinski, 2 Vet. App. 451 (1991).  The specific provisions of 38 U.S.C.A. § 5110 regarding effective dates prevail over a general outreach statute such as 38 U.S.C.A. § 7722, which provides that VA should inform individuals of their potential entitlement to VA benefits when VA is aware or reasonably should be aware of such potential entitlement.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  See also VAOGCPREC 17-95 (Failure by VA to provide the notice required by 38 U.S.C.A. § 7722 may not provide a basis for awarding retroactive benefits in a manner inconsistent with express statutory requirements.)

As no earlier effective date is permitted by law, the Board finds that the assignment of an earlier effective date for service connection for diabetes mellitus, Type II, is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date prior to September 26, 2012, for the award of entitlement to service connection for diabetes mellitus, Type II, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


